Citation Nr: 0621792	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected left shoulder disorder.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected left shoulder instability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the RO in Philadelphia, Pennsylvania, which confirmed and 
continued a 20 percent disability rating for a left shoulder 
disorder.  In a September 2003 rating decision the RO granted 
a separate 20 percent disability rating for instability of 
the left shoulder.  The veteran continued his appeal for a 
higher rating.  

In August 2005, the veteran presented testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When the veteran filed his claim for an increased rating in 
September 2001, he also submitted a fully favorable decision 
from the Social Security Administration which evidenced that 
he was in receipt of Social Security Disability benefits, due 
in partial part to his shoulder disorder.  The claims folder 
does not reflect that the veteran's records underlying the 
Social Security Administrations determination have been 
obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak 
v. Derwinski, 2 Vet. App. 363 (1992).  The United States 
Court of Appeals for Veterans Claims has imposed a virtually 
absolute duty to obtain Social Security records.  Woods v. 
Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 11 Vet. 
App. 163, 169 (1998).

The Board notes that during the veteran's August 2005 video 
conference hearing, he testified that his left shoulder 
disorder was constantly worsening and his pain had increased 
since his last VA examination in December 2004.  VA is 
obliged to afford a veteran another examination where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).   The veteran is competent to 
provide an opinion that his disabilities have worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  His 
statements during his hearing, essentially report a worsening 
of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Afford the veteran a current 
orthopedic examination to evaluate the 
severity of his left shoulder disorder.  
The examiner should review the claims 
folder, including a copy of this remand.  
  
The examiner should describe the left 
shoulder disorder and report the ranges of 
left shoulder motion in degrees.
  
The examiner should determine whether the 
left shoulder disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain. Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.  

The examiner should report whether the 
left shoulder disorder is manifested by 
loss of the humeral head (flail joint), 
nonunion of the humerus (false flail 
joint); fibrous union of the humerus; and 
the frequency of any 
dislocations.  Additionally, the examiner 
should note whether there is dislocation 
of the clavicle or scapula or nonunion 
with or without loose movement.

The requested findings are needed in order 
to evaluate the veteran's disability in 
accordance with the rating schedule, it is 
therefore imperative that the examination 
report contain the requested findings.

3.  After ensuring that the development is 
complete and the requested opinion is of 
record, re-adjudicate the claims.  If the 
claims are not granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

